          Case 8:18-cv-00883-PWG Document 180 Filed 04/21/20 Page 1 of 2
                                        U.S. Department of Justice
                                        Civil Division, Federal Programs Branch
Garrett Coyle                                         garrett.coyle@usdoj.gov
Trial Attorney                                        (202) 616-8016

April 21, 2020

Via ECF

Hon. Paul W. Grimm
U.S. District Court for the District of Maryland
6500 Cherrywood Lane, Suite 465A
Greenbelt, Maryland 20770

Re:      American Academy of Pediatrics v. FDA, No. 8:18-cv-883-PWG

Dear Judge Grimm:

        Defendants respectfully notify the Court that on April 21, 2020, the Fourth Circuit granted a
limited remand to this Court following this Court’s indicative ruling (ECF No. 179). A copy of the
Fourth Circuit’s order is attached.

        Defendants therefore respectfully submit this unopposed letter motion for an order in
accordance with the Court’s indicative ruling granting a 120-day extension of the premarket
application deadline imposed in the Court’s remedy order (ECF No. 127) in light of the global
outbreak of respiratory illness caused by a new coronavirus. A proposed order is attached.

        As previously noted, the requested extension is unopposed. See ECF No. 177. In addition,
before filing this letter motion, Defendants again conferred with Plaintiffs, who authorized
Defendants to represent that Plaintiffs consent to the entry of the attached proposed order, without
the need for further briefing. Accordingly, Defendants respectfully urge that the Court enter the
order as soon as feasible due to the need for certainty in light of the coronavirus outbreak and the
upcoming May 12 deadline. 1

         Defendants thank the Court for its attention to this matter.




1
  Indeed, on April 17, 2020, two of the cigar groups that are appellants here moved for a preliminary
injunction in the U.S. District Court for the District of Columbia that would bar Defendants from
enforcing the May 12, 2020 deadline for the submission of premarket review applications for
premium cigars in light of the coronavirus pandemic. Mot. for Prelim. Inj. re COVID-19 Public
Health Emergency, ECF No. 195, Cigar Ass’n of Am. v. FDA (D.D.C. Apr. 17, 2020). That issue
should be mooted by entry of the attached proposed order.
Case 8:18-cv-00883-PWG Document 180 Filed 04/21/20 Page 2 of 2
                           -2-


                                 Respectfully submitted,

                                 JOSEPH H. HUNT
                                 Assistant Attorney General

                                 DAVID M. MORRELL
                                 Deputy Assistant Attorney General

                                 ERIC B. BECKENHAUER
                                 Assistant Director

                                  /s/ Garrett Coyle                   .
                                 GARRETT COYLE
                                 Trial Attorney
                                 U.S. Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100 L Street NW
                                 Washington, DC 20005
                                 (202) 616-8016
                                 (202) 616-8470 (fax)
                                 garrett.coyle@usdoj.gov

                                 Counsel for Defendants
